DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of species 12 drawn to figures 9A-9B in combination with figures 11A-11B with traverse in the reply filed on 10/29//2021 is acknowledged. 
Claims 4-6, 10, 12, 17-19 are canceled. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/29//2021.
Claims 3, 8-9, 15-16, and 21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 10/29//2021.
The traversal is on the ground that the subject matter of the Species correspond to the exemplary figures in the application with and without heating, but such Species do not clearly correlate to any of the original claims submitted on 10/15/2019 for examination.  
In response, the examiner notes that the original claims 1 and 11 submitted on 10/15/2019 were generic claims as mentioned in the restriction office action. In addition, the search strategy for these species is different and requires different strategies. For each species the search queries is unique to the structure of the species. For example, a search queries for a brush with an integrated hook/loop structure and heater incorporated inside the brush, a search queries for searching for hook and loop structure integrated on the back of the brush handle rather than on the front with the 
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 2, 7, and 20 are objected to because of the following informalities:  missing punctuation mark “,” after claim number. For example, claim 2 should be “The hair-smoothing tool of claim 1, wherein”.  Appropriate correction is required.
Claim 2 and 20 are objected to because of the following informalities: duplication of the term “ceramic”.  Deletion of the term “ceramic” in line 3 is recommended or appropriate correction is required.   

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 line 3, and claim 11 line 4, the term “including a plurality of loop posts and/or hook posts, which stick out of the supporting base for penetrating hair when the supporting base moves over hair” renders the claim indefinite because it is unclear if the applicant meant the plurality of loop posts and/or hook posts are sticking out of the carpeting structure as shown in the elected species of Fig. 9A-B and 11A-11B, or if the plurality of loop posts and/or hook posts are sticking out of the supporting base. For examination purposes, the claims are interpreted as requiring “including a plurality of loop posts and/or hook posts, which stick out of the carpeting structure for penetrating hair when the supporting base moves over hair”. Applicant is recommended to clarify to overcome this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,7,11, and 13-14 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Cheung (US 6092534 A).
Regarding claim 1, Cheung discloses a hair-smoothing tool (Fig.3), comprising: a supporting base (Fig 3, inner sleeve 12) to be held by a user to move over hair; and at least one carpeting structure (Fig 3, outer sleeve 16) at least partially overlying the supporting base (Fig. 3), and including a plurality of hook posts (20), which stick out of the carpeting structure for penetrating hair when the supporting base moves over hair (Fig.3), wherein said carpeting structure(s) and supporting base are made of heat- resistant materials (Abstract, the examiner notes that the outer sleeve 16 is made of plastic woven fabric material and the inner sleeve 12 is made of plastic, and both materials are capable of resisting heat); wherein at least one of said carpeting structure(s) is heated (outer sleeve 12 is heated by the high heat conductive metal foil 14); and wherein the hair-smoothing tool is a hot air brush (Fig. 3 and Abstract).
Regarding claim 7, Cheung disclose the claimed invention of claim 1. Cheung further discloses at least one of the carpeting structure (outer sleeve 16) of the hair-smoothing tool is heated by microwave, oven, steam, sun (The examiner notes that the carpeting structure is capable to be heated).
Regarding claim 11, Cheung discloses a hair straightening tool (Fig.3) comprising: a supporting base (Fig 3, inner sleeve 12) to be held by a user to move over hair; at least one carpeting structure (Fig 3, outer sleeve 16) at least partially overlying the supporting base (Fig 3), and including a plurality of hook posts (20) which stick out of the carpeting structure for penetrating hair when the supporting base moves over hair (Fig.3); carpeting structure(s) and supporting base are made of heat- resistant materials (Abstract, the examiner notes that the outer sleeve 16 is made of plastic woven fabric material and the inner sleeve 12 is made of plastic, and both materials are capable of 
Regarding claim 13, Cheung discloses the claimed invention of claim 11. Cheung further discloses a heater material (14), wherein said heater material is of a higher specific heat capacity than the supporting base and at least one carpeting structure (Cl 7 line 67- cl 8 line 4, “an intermediate high heat conductive metal foil sleeve 14”. The examiner notes that the metal foil has higher heat capacity than the plastic woven Velcro carpeting structure and the plastic base); and wherein said heater material (14) is disposed between the at least one carpeting structure (Fig.3, outer sleeve 16) and the supporting base (Fig. 3, inner support sleeve 12).  
Regarding claim 14, Cheung discloses the claimed invention of claim 11. Cheung further discloses the heater material (14) is made from reflective foil technology (Cl 8 line 2-3, “high heat conductive metal foil”).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claim 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (US 6092534 A).
Regarding claim 2 and 20, Cheung discloses the claimed invention of claim 1 and 11. Cheung further discloses that the carpeting structure and the base are made from material which is capable to resist heat (Abstract), but does not explicitly disclose the carpeting structure(s) and the supporting base are made from ceramic, copper, aluminum, titanium, foil, iron, steel, carbon fiber, fiber glass, ceramic, clay, magnesium or metallic materials, or a combination thereof.  
It would have been obvious to one having ordinary skill in the art before the time the invention was made to make the carpeting structure and the supporting base from ceramic, copper, aluminum, titanium, foil, iron, steel, carbon fiber, fiber glass, ceramic, clay, magnesium or metallic materials, or a combination thereof since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this instance, it would have been obvious to an ordinary skill in the art to make the carpeting structure and the base structure from ceramic material to provide the roller with heat retention and/ or resistant properties at lower manufacturing cost. 

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772     

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772